Case 21-30995-mvl11 Doc 54 Filed 08/13/21          Entered 08/13/21 16:00:22       Page 1 of 16



Areya Holder Aurzada
State Bar No. 24002303
HOLDER LAW
901 Main Street, Suite 5320
Dallas, TX 75202
Telephone: (972) 438-8800
Email: areya@holderlawpc.com

COUNSEL FOR GOLF TAILOR, LLC

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                      §
                                            §
GOLF TAILOR, LLC                            §              CASE NO. 21-30995-MVL
                                            §
         Debtor                             §              Chapter 11
                                            §

                   DEBTOR’S AMENDED DISCLOSURE STATEMENT

TO: Creditors and Equity Security Holders of Golf Tailor, LLC (“Debtor”):

   Contained in this packet of documents which has been sent to you by the Debtor is the
Debtor’s Amended Disclosure Statement (the “Disclosure Statement”), the Debtor’s Amended
Plan of Reorganization (the “Plan”), the Ballot for Voting on the Plan of Reorganization, and the
Order Approving Disclosure Statement and Fixing Time for Filing Acceptance or Rejection of
Plan, Combined with Notice Thereof. Please read all of these materials carefully. Please note
that in order for your vote to be counted, you must complete, date, sign, and return the enclosed
Ballot to the attorney for the Debtor by the date specified on the ballot. The ballot must also
include your name and address.




DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                    Page   1
Case 21-30995-mvl11 Doc 54 Filed 08/13/21              Entered 08/13/21 16:00:22        Page 2 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                          §
                                                §
GOLF TAILOR, LLC                                §              CASE NO. 21-21-30995-MVL
                                                §
         Debtor                                 §              Chapter 11
                                                §

                    DEBTOR’S AMENDED DISCLOSURE STATEMENT

                                             ARTICLE I

                                INTRODUCTORY STATEMENT

        Debtor filed with the United States Bankruptcy Court for the Northern District of Texas,
Dallas Division, its Plan in the above-captioned case on August 16, 2021. Pursuant to the terms
of the United States Bankruptcy Code, this Disclosure Statement has been presented to and
approved by the Bankruptcy Court. Such approval is required by statute and does not constitute
a judgment by the Court as to the desirability of the Plan or as to the value or suitability of any
consideration offered thereby. Interested parties are referred to 11 U.S.C. section 1125, which
reads, in part:

                 “(b) An acceptance or rejection of a plan may not be solicited after the
         commencement of the case under this Title from a holder of a claim or interest
         with respect to such claim or interest unless, at the time or before such
         solicitation, there was transmitted to such holder the plan or a summary of the
         plan, and a written disclosure statement approved, after notice and a hearing, by
         the Court as containing adequate information. The Court may approve a
         disclosure statement without a valuation of the Debtor or an appraisal of the
         Debtor' assets.
                                                ....
                 (d) Whether a disclosure statement contains adequate information is not
         governed by any otherwise applicable non-bankruptcy law, rule or regulation, but
         an agency or official whose duty is to administer or enforce such a law, rule or
         regulation may be heard on the issue of whether a disclosure statement contains
         adequate information. Such an agency or official may not appeal from an order
         approving a disclosure statement.

                  (e) A person that solicits, in good faith and in compliance with, the
         applicable provisions of this Title, or that participates, in good faith and in
         compliance with the applicable provisions of this Title, in the offer, issuance, sale,
         or purchase of a security, offered or sold under the plan of the Debtor, of an
         affiliate participating in a joint plan with the Debtor, or of a newly organized


DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                             Page   2
Case 21-30995-mvl11 Doc 54 Filed 08/13/21            Entered 08/13/21 16:00:22         Page 3 of 16




       successor to the Debtor under the plan, is not liable, on account of such
       solicitation or participation, for violation of any applicable law, rule, or regulation
       governing the offer, issuance, sale, or purchase of securities."

        The Debtor has prepared this Disclosure Statement to disclose that information which, in
its opinion, is material, important and necessary to an evaluation of the Plan. The material herein
contained is intended solely for that purpose, and solely for the use of known creditors and
interest holders of the Debtor and, accordingly, may not be relied upon for any purpose other
than determination of how to vote on the Plan. In addition, materials contained in this Disclosure
Statement are not necessarily sufficient for the formation of a judgment by any creditor of the
preferability of any alternative to the Plan. This Disclosure Statement has not necessarily been
reviewed nor has it been approved by the Securities and Exchange Commission or any other
agency of the state or federal government.

     THE APPROVAL BY THE BANKRUPTCY COURT OF THE DISCLOSURE
STATEMENT DOES NOT GUARANTEE AN ENDORSEMENT BY THE
BANKRUPTCY COURT OF THE PLAN OR GUARANTEE THE ACCURACY OR
COMPLETENESS OF THE INFORMATION CONTAINED HEREIN.

     ONLY THOSE REPRESENTATIONS SET FORTH IN THIS DISCLOSURE
STATEMENT ARE AUTHORIZED BY THE DEBTOR. ANY REPRESENTATIONS OR
INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE OR REJECTION OF
THE PLAN OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT
SHOULD NOT BE RELIED UPON BY YOU IN ARRIVING AT YOUR DECISION.

     THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE OF
THIS DISCLOSURE STATEMENT UNLESS ANOTHER DATE IS SPECIFIED. THE
DELIVERY OF THIS DISCLOSURE STATEMENT SHALL NOT UNDER ANY
CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE HAS BEEN NO
CHANGE IN THE FACTS SET FORTH HEREIN SINCE THE DATE HEREOF. THE
DEBTOR IS UNABLE TO GUARANTEE THAT THE INFORMATION CONTAINED
IN THE PLAN AND THIS DISCLOSURE STATEMENT IS ENTIRELY WITHOUT
ERROR, BUT ALL REASONABLE EFFORTS HAVE BEEN MADE TO ENSURE THAT
ALL REPRESENTATIONS ARE AS ACCURATE AS POSSIBLE.

     THE SOURCE OF INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT IS THE DEBTOR OR ITS AGENTS AND EMPLOYEES AND HAS NOT
BEEN SUBJECT TO AN AUDIT UNLESS OTHERWISE SPECIFICALLY NOTED.
THE STATEMENTS MADE HEREIN LIKEWISE HAVE NOT BEEN VERIFIED BY
THE DEBTOR’S COUNSEL, ALTHOUGH AN ATTEMPT HAS BEEN MADE TO BE
CONSERVATIVE AND REALISTIC. NEITHER THE DEBTOR NOR ITS COUNSEL
REPRESENT OR WARRANT THE ACCURACY OF DISCUSSIONS CONTAINED
HEREIN REGARDING EVENTS.

     AS STATED PREVIOUSLY, YOU ARE URGED TO REVIEW THE PLAN AND
THIS DISCLOSURE STATEMENT IN THEIR ENTIRETY PRIOR TO VOTING TO
ACCEPT OR REJECT THE PLAN TO ENSURE A COMPLETE UNDERSTANDING


DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                            Page   3
Case 21-30995-mvl11 Doc 54 Filed 08/13/21            Entered 08/13/21 16:00:22         Page 4 of 16




OF THE TRANSACTIONS CONTEMPLATED UNDER THE PLAN AND HOW THOSE
TRANSACTIONS WILL AFFECT YOUR CLAIM AGAINST, OR INTEREST IN THE
DEBTOR.

        The Debtor has proposed the Plan hereinafter described and favors it. Materials referring
to alternatives to the Plan are limited by both practical considerations of space and the opinions
of the Debtor regarding same.

        A creditor or interest holder, in order to vote on the Plan, must have filed a proof of claim
or interest on or before the Bar Date, unless scheduled by the Debtor as undisputed, unliquidated
or contingent. Any creditor scheduled as not disputed, liquidated and not contingent is, to the
extent scheduled, deemed to have filed a claim and, absent objection, such claim is deemed
allowed. A creditor or interest holder may vote to accept or reject the Plan by filling out and
mailing to the Bankruptcy Court the ballot which has been provided in this package of
information.

        The Court has fixed _____________________ at 5:00 p.m., as the last date by which
ballots must be served on the attorney for the Debtor. No vote received by the Court and the
attorney for the Debtor after such time will be counted. Whether a creditor or interest holder
votes on the Plan or not, such person will be bound by the terms and treatment set forth in the
Plan if the Plan is accepted by the requisite majority of classes of creditors and interest holders
and/or is confirmed by the Court. Absent some affirmative act constituting a vote, such creditor
or interest holder will not be included in the tally. Allowance of a claim or interest for voting
purposes does not necessarily mean that all or a portion of the claim or interest will be allowed or
disallowed for distribution purposes.

        In order for the Plan to be accepted by a class of creditors, more than one half in number
and at least two-thirds in amount of such class of claims must vote to accept the Plan. Only
those claim holders that actually vote are considered in the calculations. In order for the Plan to
be accepted by interest holders, at least two-thirds in amount of interests must vote to accept the
plan. Again, only voting interest holders are considered in the calculation. You are, therefore,
urged to fill in, date, sign and promptly mail the enclosed ballot which has been furnished you.
Please be sure to complete properly the form and identify legibly the name of the claimant or
interest holder.

       The Debtor, creditors or others may solicit your vote. The cost of any solicitation by the
Debtor will be borne by the Debtor. No representative of the Debtor shall receive any additional
compensation for any solicitation.

        No representations concerning the Debtor or the Plan are authorized by the Debtor other
than as set forth in this Disclosure Statement. Any representation or inducements made by any
person to secure your vote which are other than herein contained should not be relied upon, and
such representations or inducements should be reported to counsel for the Debtor, who shall
deliver such information to the Bankruptcy Court.

        Certain of the materials contained in this Disclosure Statement are taken directly from
other, readily accessible instruments or are digests of other instruments. While the Debtor has


DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                        Page   4
Case 21-30995-mvl11 Doc 54 Filed 08/13/21          Entered 08/13/21 16:00:22       Page 5 of 16




made every effort to retain the meaning of such other instruments or the portions transposed, the
Debtor urge that any reliance on the contents of such other instrument should depend on a
thorough review of the instruments themselves.

       Terms used in this Disclosure Statement are defined in Article I of the Plan, and those
terms should be read together with those definitions.

                                         ARTICLE II

    NATURE AND HISTORY OF THE EVENTS LEADING UP TO BANKRUPTCY

        Debtor operates an online golf products sales company that ships and distributes golf
clubs, golf accessories and golf instruction videos to customers across the United States. Debtor
sells these goods to a general market of online buyers, and Debtor has operated the company
since 2015.

        From the inception of the company to 2018, the company underwent explosive growth
due to an aggressive marketing campaign. However, with this growth, came significant
advertising costs. In addition, in 2019, some of the new products did not perform as predicted
for sales and, more importantly, cash flow decreased. In its effort to maintain cash flow, the
company further increased its marketing spend in order to increase sales. This effort did not
achieve the company’s desired goals and consequently increased debt and the ability to pay
creditors in a timely manner. To offset the reduction in cash, the company borrowed money from
lenders at a higher burden of interest and fees due to the company’s struggling financial
condition. In an effort to save the company and pay creditors to the best of its ability, the
company filed for bankruptcy relief under Chapter 11 on May 28, 2021.

                                         ARTICLE III

      DISCLOSURE OF INSIDER AFFILIATIONS AND MANAGEMENTOF THE
                         REORGANIZED DEBTOR

       Debtor is organized as a limited liability company, and Debtor’s largest members are Tim
Oyler and Michael Rhine who each own a 40% interest in the Debtor respectively. Both Mr.
Oyler and Mr. Rhine work and manage the business affairs and operations on a daily basis. Tim
Oyler currently serves as the President of the Debtor, and Michael Rhine serves as the Chief
Marketing Officer. Neil Goldstein was hired approximately one year prior to the filing of the
bankruptcy to help navigate and facilitate the bankruptcy process and currently serves as the
company’s Chief Restructuring Officer. There are 6 other members of the Debtor, and each of
the remaining members owns a 5% or less interest in the business.

       Upon exiting bankruptcy, the reorganized Debtor will continue to be managed primarily
by Mr. Oyler and Mr. Rhine. Mr. Goldstein will exit his position as the Chief Restructuring
Officer shortly after a successful reorganization and Confirmation of the Debtor’s Plan. Upon
Confirmation, Mr. Oyler and Mr. Rhine will continue to receive their existing monthly salaries
of $25,000.00 each.



DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                     Page   5
Case 21-30995-mvl11 Doc 54 Filed 08/13/21            Entered 08/13/21 16:00:22         Page 6 of 16




                                          ARTICLE IV

                             THE PLAN OF REORGANIZATION

       The Plan has been provided to all creditors or possible creditors and all interest holders of
the Debtor known to the Debtor. The Plan should be read carefully and independently of this
Disclosure Statement.

                                           ARTICLE V

       DIVISION OF CREDITORS AND INTEREST HOLDERS INTO CLASSES

        The Plan classifies and treats various classes of creditors of the Debtor’s estate. Set forth
below is a summary of classification and treatment of creditors' claims under the Plan. For the
purpose of satisfaction of all Claims against and Interests in the Debtor, the Claims and Equity
Interests are divided into the following classes:

       A.      Priority Claims:

        Class 1: All Allowed Administrative Claims.

       B.      Secured Claims:

        Class 2: All Allowed Secured Claims of American Express (Impaired).

        Class 3: All Allowed Secured Claims of Clear Finance Technology Corporation/CT
        Corporation Systems (Impaired).

        Class 4: All Allowed Secured Claims of Corporate Disk Company (Impaired).

       C.      Unsecured Claims:

       Class 5: All Allowed Unsecured Claims (Impaired).

       Class 6: All Allowed Unsecured Convenience Claims (Impaired).

      D.      Equity Interest Holders:

       Class 7: All Allowed Equity Interest Holders (Unimpaired).

                                          ARTICLE VI

                       TREATMENT OF CLAIMS AND INTERESTS.

       A. TREATMENT OF ADMINISTRATIVE AND PRIORITY CLAIMS AND
          INTERESTS



DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                        Page   6
Case 21-30995-mvl11 Doc 54 Filed 08/13/21           Entered 08/13/21 16:00:22        Page 7 of 16




       Administrative Claims: (Class 1) – Administrative Claims, other than administrative
claims filed by governmental units, shall be paid, to the extent allowed by the Court, in full in
cash on or before the later of (a) ten (10) days following the Effective Date or (b) ten (10) days
following the date on which the Administrative Claims are Allowed by a Final Order of the
Court. For purposes of payment of administrative expenses, any administrative claimant desiring
to be paid under the Plan must file an application for allowance of Administrative Claim on or
before thirty (30) days after the entry of an Order confirming the Plan except as otherwise
provided under 11 U.S.C. §503(b)(1)(D). However, this provision shall not apply to ad valorem
2021 tax claims. In addition, all quarterly fees to the United States Trustee will be paid until
such time that the Debtor’s case is closed, converted or dismissed.

         Professional Fee Claims. Each Professional employed pursuant to Section 330 of the
 Code shall file their final Fee Application with the Court within sixty (60) days after the
 Effective Date, unless the Court orders otherwise. Service of a final Fee Application or notice
 related to a final Fee Application shall be promptly made to the Reorganized Debtor and parties
 requesting notice in this case. Objections to any Professional Fee Claims by any party in interest
 shall be filed and served not later than twenty (20) days after filing and service of a Final Fee
 Application or service of a notice related to a Final Fee Application. Debtor estimates the
 outstanding professional fees will be approximately $25,000.00.

        B. TREATMENT OF SECURED AND UNSECURED CREDITORS

        All Allowed Secured Claims of American Express: (Class 2) – Class 2 Claim(s) shall be
 treated as secured claim(s) up to the allowed amount of such claim(s). Debtor estimates the
 allowed secured claim of American Express at zero. Upon information and belief, American
 Express does not have a lien or security interest in any of the Debtor’s assets, and American
 Express is not a judgment creditor of the Debtor. In the event American Express is determined
 to hold an allowed unsecured claim, American Express will be treated and paid in accordance
 with other unsecured creditors as set forth in Class 5. Upon Confirmation, American Express
 shall promptly release its UCC filing against the Debtor.

        The Class 2 Claims are impaired.

        All Allowed Secured Claims of Clear Finance Technology Corporation/CT Corporation
 Systems (“CFT”): (Class 3) – Class 3 Claim(s) shall be treated as secured claim(s) up to the
 allowed amount of such claim(s). The estimated Class 3 Claim is $198,706.80 based upon the
 value of the Debtor’s accounts receivable at the time of Debtor’s bankruptcy filing. The
 allowed Class 3 claim will be paid over a sixty (60) month period commencing within 30 days
 after the Effective Date of the confirmed Plan with interest at a rate of three and a quarter
 percent per annum (3.25%). The monthly payment to CFT will be approximately $3,592.62 per
 month.

       All remaining amounts due and owing to CFT will be treated and paid in accordance with
 general unsecured creditors as set forth in Class 5 below.

         Upon payment of the Class 3 allowed claim, CFT shall promptly release its UCC filing
 against the Debtor.


DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                      Page   7
Case 21-30995-mvl11 Doc 54 Filed 08/13/21           Entered 08/13/21 16:00:22        Page 8 of 16




       The Class 3 Claims are impaired.

        All Allowed Secured Claims of Corporate Disk Company: (Class 4) – Class 4 Claim(s)
 shall be treated as secured claim(s) up to the allowed amount of such claim(s). The estimated
 Class 4 Claim is $175,000.00 based upon the value of the inventory in the possession of
 Corporate Disk Company at the time of Debtor’s bankruptcy filing. The allowed Class 4 claim
 will be paid over a sixty (60) month period commencing within 30 days after the Effective Date
 of the confirmed Plan with interest at a rate of three and a quarter percent per annum (3.25%).
 The monthly payment to Corporate Disk Company will be approximately $3,164.00 per month.

       All remaining amounts due and owing to Corporate Disk shall be treated and paid in
 accordance with general unsecured creditors as set forth in Class 5 below.

       The Class 4 Claims are impaired.

        All Allowed Unsecured Claims: (Class 5) – A Class 5 Claimant holding an Allowed
 Unsecured      Claim     shall    be    paid    a    pro    rata    share     of    $800,000.00
 over sixty (60) months from the Effective date of the confirmed Plan. Debtor shall begin
 making payments in monthly installments on the Class 5 Claims thirty (30) days after the
 Effective date of the confirmed Plan. To the extent a claim is not allowed until a date after the
 commencement of the sixty (60) month payment period, payments on such allowed claim will
 commence and be due and payable on the first day of the month following the date of the order
 allowing such claim, and the first day of each month remaining in the sixty (60) month payment
 period in an amount sufficient to pay the allowed unsecured claim its pro rata share as set forth
 herein. The first payment to Class 5 Claimants will be the claimant’s pro rata share of the
 monthly payment of $13,333.33 designated for allowed unsecured claims. Monthly payments
 on allowed unsecured claims will continue each month for sixty (60) months, and allowed
 unsecured claimants will continue to receive their pro rata portion of the $13,333.33 monthly
 payment for sixty (60) months.

        At the time of the filing of Debtor’s Plan, Debtor’s bankruptcy schedules reflected a total
of $12,778,811.24 in general unsecured claims. Debtor estimates the dividend to unsecured
creditors to be approximately 6.25% of each creditor’s allowed unsecured claim.

       The Class 5 claims are impaired.

        All Allowed Unsecured Convenience Claims: (Class 6) – On or before, but no later than
twenty (20) days after the Effective Date, the holder of any Allowed General Unsecured Claim may
elect to reduce the holder’s Allowed Claim to $500, after which the Allowed Claim shall be treated
as a Convenience Claim. Allowed Convenience Claims shall be paid in full within 90 days after the
Effective Date.

       The Class 6 claims are impaired.

       Equity Interest Holders: (Class 7) - The pre-petition interests in this Debtor shall be
 cancelled. The Debtor shall issue a new equivalent unit of ownership in the Reorganized


DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                      Page   8
Case 21-30995-mvl11 Doc 54 Filed 08/13/21           Entered 08/13/21 16:00:22        Page 9 of 16




 Debtor to the current members of the Debtor in the same amount and percentage as each
 member previously owned prior to the bankruptcy filing. In exchange for the issuance of the
 new equivalent unit of ownership, Tim Oyler and Michael Rhine will together contribute a total
 of $25,000.00 in new value to the Reorganized Debtor. Mr. Oyler and Mr. Rhine currently own
 an 80% equity interest in the Debtor (40% and 40% respectively) and will own an 80% equity
 interest in the Reorganized Debtor (40% and 40% respectively) unless a bid is placed in excess
 of the $25,000.00 new value offer set forth herein.

       The Class 7 Claims are impaired.

        Payments to the United States Trustee: The Reorganized Debtor shall pay all quarterly
 fees of the United States Trustee until the Case is closed.

       C.      FUNDING OF THE PLAN, AND SOURCES AND USES OF PLAN FUNDS.

       Debtor shall execute and deliver such documents, agreements and instruments reasonably
necessary to carry forward the intents and purposes of this Plan. The funding of the indebtedness
contained in the Plan will be from revenues generated by Debtor’s continuing business
operations and the $25,000.00 in new value contributed by Mr. Oyler and Mr. Rhine.

       D.      RETENTION OF JURISDICTION

        The Plan includes provisions regarding the retention of jurisdiction by the Bankruptcy
Court over a variety of matters as may be pending as of Confirmation or as may arise subsequent
thereto.

       E.      FINANCIAL INFORMATION OF REORGANIZED DEBTOR

           Debtor’s Financial Projections for 2021 through 2026 are attached hereto as Exhibit A
and incorporated by reference herein. Debtor’s financial projections show that Debtor estimates
it will generate net income of $57,250.00 over the next 12 months after the payment of all Plan
payments. For each year thereafter, Debtor estimates it will net sufficient income to allow for a
continued and successful operation of the business as a going concern as well as a small equity
cushion. These figure along with the new value contribution from Mr. Oyler and Mr. Rhine will
provide sufficient income to pay the proposed monthly plan payments of approximately
$20,089.95 per month in order to fund the Debtor’s Plan.


       F.      LIQUIDATION ANALYSIS.

        In the event of a liquidation of the Debtor’s assets in a Chapter 7 bankruptcy case, the
Debtor’s would be sold by a Chapter 7 trustee through a marketing and sales process. Debtor
believes that in the event of an orderly liquidation of the Debtor’s assets by a Chapter 7 trustee,
the following analysis would dictate the results to creditors:

       ASSETS



DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                      Page   9
Case 21-30995-mvl11 Doc 54 Filed 08/13/21                    Entered 08/13/21 16:00:22             Page 10 of 16




         Cash and checking accounts                                                      $500,000.00
         Accounts receivable                                                             $198,706.80
         Inventory in Chicago                                                            $175,000.00
         Inventory in Transit                                                            $200,000.00
         Office furniture                                                                $3,000.00
         Customer list and licenses                                                      $7,500.00
         Intellectual property including patents, copyrights and                         $25,000.00
                 trade secretes

         Total Assets                                                                    $1,109,206.801
         EXPENSES OF LIQUIDATION
         Administrative Expenses

                  Chapter 11
                  Chapter 11 Debtor’s Counsel                                            $25,000.00
                  U.S. Trustee Fees                                                      $30,000.00

                  Chapter 7
                  Trustee’s Fee and Expenses                                             $54,816.00
                  Attorney’s Fees and Auctioneers                                        $35,000.00
                  Accounting Fees                                                        $5,000.00

         Total Administrative Expenses                                                   $149,816.00

         Secured Debt

         American Express (disputed secured claim)                                       $0
         Clear Finance Technology Corporation                                            $198,706.802
         Corporate Disk Company                                                          $175,000.003


         Total Secured Debt                                                              $373,706.80

 TOTAL EXPENSES OF LIQUIDATION                                                           $523,522.80

 ESTIMATED PAYMENT TO UNSECURED CREDITORS                                                $585,684.00
 ($1,109,206.80 in Assets less $523,522.80 in Total Expenses of Liquidation = $585,684.00)




 1 The values included herein were determined using a replacement value method for office furniture and the
 liquidation value of the inventory. Cash and checking account value are based upon current cash on hand and
 approximate account balances. Intellectual property values were determined based upon the Debtor’s estimate of
 what it might receive if those items were placed on the market for sale. The value of the customer list was based
 upon what a buyer of customer information would pay at approximately $3 per customer.
 2 The secured claim of Clear Finance Technology Corporation is limited to the value of the accounts receivable as
 of the bankruptcy filing date.
 3 The secured claim of Corporate Disk Company is limited to the value of the inventory in its possession as of the
 bankruptcy filing date.

 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                                      Page 10
Case 21-30995-mvl11 Doc 54 Filed 08/13/21             Entered 08/13/21 16:00:22          Page 11 of 16




 Based on the above assets and liabilities, unsecured creditors would receive $585,684.00 in a
 Chapter 7 liquidation as compared to the $800,000.00 to unsecured creditors that Debtor is
 proposing under its Plan of reorganization. In addition, a Chapter 7 liquidation could take
 several years before a distribution is made to unsecured creditors as opposed to Debtor’ Plan
 which proposes to begin making payments to creditors within 30 days of the Effective Date of
 the confirmed Plan. Further, bank fees will be assessed on all sales proceeds held by a Chapter 7
 trustee which will further reduce the available funds to unsecured creditors in the event of a
 Chapter 7 liquidation.


                                            ARTICLE VII

                                  CONSIDERATIONS IN
                             VOTING ON THE CHAPTER 11 PLAN

        A. OPERATION OF CHAPTER 11

          In a Chapter 11 case, unless a trustee has been appointed, the Debtor is the only possible
 proponent of a plan of reorganization during the initial 120 days of the proceedings after an order
 for relief has been entered.

         Chapter 11 of the Bankruptcy Code permits the adjustment of secured debts, unsecured
 debts and equity interests. A Chapter 11 plan may provide less than full satisfaction of senior
 indebtedness or junior indebtedness or may provide for a return to equity owners absent full
 satisfaction of indebtedness so long as no impaired class votes against the plan.

        In the event a class is unimpaired, it is automatically deemed to accept the plan. A class
 is unimpaired, in essence, if: (1) its rights at confirmation are the same as what existed (or would
 have existed absent defaults) before the date of the filing of the petition commencing the Chapter
 11 case and any existing defaults are cured or provided for and the class is reimbursed actual
 damages; or (2) the allowed claims of the class are paid in full in cash as though matured.

         If an impaired class votes against the Plan, this does not necessarily make implementation
 of the Plan impossible so long as the Plan is fair and equitable and that class is afforded certain
 treatment defined by the Bankruptcy Code and at least one other impaired class votes for the
 Plan. The required treatment may be very broadly defined as providing to a creditor the face
 value of its claim. If the treatment afforded the dissenting class of creditors is equal to or greater
 than the face value of the claims of such class, the Plan may be confirmed over the dissent of that
 class. The Plan may also be confirmed over dissent if classes junior to the dissenting class
 receive no consideration under the Plan.

          If there is no dissenting class, the basic tests for approval by a Court of a Chapter 11 plan
 (i.e., confirmation) are whether the Plan is in the best interests of creditors and interest holders
 and is feasible. A court will find a Plan to be in the best interests of creditors and interest holders
 if the plan will provide a recovery to the creditors and interest holders at least equal to that which
 they would obtain if the Debtor was liquidated and the proceeds of liquidation were distributed
 in accordance with bankruptcy liquidation (Chapter 7) priorities. In other words, if the plan


 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                          Page 11
Case 21-30995-mvl11 Doc 54 Filed 08/13/21             Entered 08/13/21 16:00:22          Page 12 of 16




 provides each class of creditors and interest holders with money or other property of a value
 equaling or exceeding the probable dividend in liquidation bankruptcy, then the Plan is in the
 best interests of creditors and interest holders. The Court, in considering whether the Plan is in
 the best interest of creditors and interest holders, is not required to consider any alternative to the
 Plan other than liquidation bankruptcy.

         In considering feasibility (i.e., that confirmation is not likely to be followed by
 liquidation or further reorganization), the Court is only required to determine whether the Plan
 can be performed by the Debtor.

        This entails determining:

                (1)     The availability of cash for payments required at confirmation;
                (2)     The ability of the Debtor to generate future cash flow sufficient to make
                        payments called for under the Plan and to continue in business; and
                (3)     The absence of any other factor which would make it impossible for the
                        Debtor to accomplish that which they promise to accomplish in the Plan or
                        continue its existence as contemplated in the Plan.

        In addition, in order to confirm a Plan, the Court must find among other things that the
 Plan was proposed in good faith and that the Plan and its proponents are in compliance with the
 applicable provisions of the Bankruptcy Code.

         These determinations by the Court occur at the hearing on a confirmation after a Plan has
 been accepted by vote of the creditors and interest holders. The Court's judgment on these
 matters does not constitute an expression of the Court's opinion as to whether the Plan is a good
 one or an opinion by the Court regarding any debt instrument or equity interest or securities
 issued to or for the benefit of the creditors under the Plan.

        B.      ALTERNATIVES TO THE PLAN

         Although the Disclosure Statement is intended to provide information to assist in the
 formation of a judgment as to whether to vote for or against the Plan and although creditors are
 not being offered through that vote an opportunity to express an opinion concerning alternatives
 to the Plan, a brief discussion of alternatives to the Plan may be useful. The Debtor believes the
 proposed Plan to be in the best interests of creditors and the Debtor and does not favor any
 alternative to the proposed Plan. In arriving at that conclusion, Debtor assesses the alternatives
 as follows:

         1)     Chapter 7 Liquidation Analysis. Debtor could convert the Case to Chapter 7 and
 allow a bankruptcy trustee to be appointed to liquidate and distribute assets. In the event that the
 Court does not confirm a plan of reorganization in this case, conversion to Chapter 7 will likely
 result. Debtor believes this alternative to be unsatisfactory because Unsecured Creditors would
 receive $585,684.00 in a Chapter 7 bankruptcy proceeding (as cited in the Liquidation Analysis
 referenced above) as opposed to the $800,000.00 that Debtor is proposing to pay to unsecured
 creditors under this Plan of reorganization. In addition, it will likely take at least 1 – 2 years
 before a Chapter 7 trustee would make distributions in the event of a liquidation. In contrast,


 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                          Page 12
Case 21-30995-mvl11 Doc 54 Filed 08/13/21            Entered 08/13/21 16:00:22         Page 13 of 16




 Debtor will begin making payments to creditors within 30 days of the Effective Date of the
 confirmed Plan. In sum, Debtor’s Plan proposes to pay over 30% more to unsecured creditors
 than unsecured creditors would receive in a Chapter 7 liquidation.

        2)      Dismissal of the Case. Dismissal of the Chapter 11 case would most likely lead to
 the same unsatisfactory result as a Chapter 7 liquidation. Secured creditors would like foreclose
 on their respective collateral and business operations would cease. Most, if not all, accounts
 receivable would likely go uncollected, and the majority of the cash on hand would be used to
 wind down and shut down the business.

         The Debtor has attempted to set forth alternatives to the proposed Plan. However, the
 Debtor must caution creditors that a vote must be for or against the Plan. The vote on the Plan
 does not include a vote on alternatives to the Plan. There is no assurance what turn the
 proceedings will take if the Plan fails to be accepted. If you believe one of the alternatives
 referred to is preferable to the Plan and you wish to urge it upon the Court, you should consult
 counsel.

        C.      SPECIFIC CONSIDERATIONS IN VOTING

         A creditor or interest holder, in order to vote on the Plan, must have filed a proof of claim
 or interest on or before the Bar Date, unless scheduled by the Debtor as not disputed, liquidated
 or contingent. Any creditor scheduled as not disputed, liquidated and not contingent is, to the
 extent scheduled, deemed to have filed a claim and, absent objection, such claim is deemed
 allowed. A creditor or interest holder may vote to accept or reject the Plan by filling out and
 mailing to the Bankruptcy Court the ballot which has been provided in this package of
 information.

         In order for the Plan to be accepted by a class of creditors, more than one half in number
 and at least two-thirds in amount of such class of claims must vote to accept the Plan. In order
 for the Plan to be accepted by interest holders, at least two-thirds in amount of interests must
 vote to accept the plan. You are, therefore, urged to fill in, date, sign and promptly mail the
 enclosed ballot which has been furnished you. Please be sure to complete properly the form and
 identify legibly the name of the claimant or interest holder. If a creditor does not submit a vote
 for or against the Plan, that creditor is deemed to have accepted and voted for the Plan under 11
 U.S.C. §1129.

         The Plan as proposed does appear to violate the Absolute Priority Rule and may or may
 not be confirmed over the objection of unsecured creditors. As set forth in 1129(b)(2)(B), the
 Absolute Priority Rule generally provides that equity holders cannot retain equity in the
 Reorganized Debtor unless all senior allowed claims are paid in full. However, Debtor’s current
 majority Equity Interest Holders Tim Oyler and Michael Rhine are proposing to contribute new
 value to the Plan as described under Article VI on pages 8 and 9 under section 6.3, and this new
 value may be considered an exception to the Absolute Priority Rule. Any creditor or party in
 interest wishing to bid on the equity in the Reorganized Debtor must submit a bid to Debtor’s
 counsel in writing in accordance with the bidding procedures outlined in Article VI of the
 Debtor’s Plan.



 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                        Page 13
Case 21-30995-mvl11 Doc 54 Filed 08/13/21           Entered 08/13/21 16:00:22       Page 14 of 16




        While the Plan provides for certain payments at Confirmation, such payments will only
 apply to Allowed Claims including Claims arising from defaults. Under the Bankruptcy Code, a
 Claim may not be paid until it is allowed. A Claim will be allowed in the absence of objection.

          A Claim, including a Claim arising from default, which has been objected to will be
 heard by the Court at a regular, evidentiary hearing and allowed in full or in part or disallowed.
 While the Debtor bears the principal responsibility for Claim objections, any interested party,
 including creditors, may file claim objections. Accordingly, payment on some Claims, including
 Claims arising from defaults, may be delayed until objections to such Claims are ultimately
 settled.

        D.      DISCLOSURES REQUIRED BY THE BANKRUPTCY CODE

        The Bankruptcy Code requires disclosure of certain facts:

               (1) There are no payments made or promises of the kind specified in section
 1129(a)(4)(A) of the Bankruptcy Code which have not been disclosed to the Court

                 (2) Counsel to the Debtor has advised the Debtor that the Debtor may require
 legal services in connection with this case after confirmation which may require reimbursement.
 Debtor may continue to use HOLDER LAW as counsel after confirmation.

                                         ARTICLE VIII

                        ANALYSIS OF CLAIMS, DESCRIPTION OF
                      LITIGATION, AND EXECUTORY CONTRACTS

        A.      CLAIMS

         Under the Bankruptcy Code, a creditor may be able to participate in an estate whether or
 not the creditor has filed a proof of claim. Accordingly, the schedules filed by Debtor will
 largely determine the claims against the funds to be provided under the Plan. The Schedules of
 the Debtor, on file with the Court, show the amount of prepetition debt that the Debtor believes
 to exist.

        B.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          The Debtor anticipates the following leases/executory contracts will be assumed,
 rejected or have been previously terminated either at or upon confirmation:

 Assume:

        * Office Lease with Citizens Bank of Edmond - Debtor will assume this lease for office
 space. Debtor is current under this lease agreement. The monthly lease payment is $1,632.00.

        * Storage Lease with Extra Space Storage - Debtor will assume this lease for storage
 space. Debtor is current under this lease agreement. The monthly payment is $132.00.


 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                     Page 14
Case 21-30995-mvl11 Doc 54 Filed 08/13/21             Entered 08/13/21 16:00:22          Page 15 of 16




        * License Agreement with Santa Fe Holdings – Debtor will assume this executory
 contract for the use of customer information.


 Reject:

           None.

                                            ARTICLE IX

             FEASIBILITY, RISK ANALYSIS AND FINANCIAL PROJECTIONS

         Under the test for feasibility under the Bankruptcy Code, the Court must look to the
 Debtor’s projected income, expenses, assets and liabilities to determine whether the Plan will
 leave the estate financially stable. A finding of financial stability is not a guarantee, but a
 reasonable expectation of success. The Plan must provide the reorganized Debtor with the
 ability to service any debt included in the Plan and with enough capital to sustain ongoing
 operations. Debtor’s Financial Projections for 2021 through 2026 are attached hereto as Exhibit
 A and incorporated by reference herein.

                                             ARTICLE X

                        MATERIAL FEDERAL TAX CONSEQUENCES

        Debtor recognizes that its Plan of Reorganization may have some tax consequences;
 however, Debtor believes that the Plan and Disclosure Statement do not contain any material
 federal tax consequences to the Debtor, any successor to the Debtor, and/or a hypothetical
 investor typical of the holders of claims or interests in the case. In any event, all creditors, equity
 holders and parties in interest should consult their own tax advisors regarding the potential tax
 consequences of this Plan and Disclosure Statement.

                                            ARTICLE XI

    RETENTION OF CAUSES OF ACTION AND INTENT TO PURSUE ACCOUNTS
                 RECEIVABLE AND WARRANTY CLAIMS

         The reorganized Debtor specifically reserves and retains the right to pursue any and all
 pre-petition and post-petition causes of action that may exist. In addition, the reorganized
 Debtor reserves and retains the right to pursue any and all pre-petition and post-petition warranty
 claims. However, the Debtor does not anticipate bringing any avoidance actions against any
 third parties in this proceeding




 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                          Page 15
Case 21-30995-mvl11 Doc 54 Filed 08/13/21         Entered 08/13/21 16:00:22       Page 16 of 16




                                        ARTICLE XII

                                        CONCLUSION

        The materials provided in this Disclosure Statement are intended to assist you in voting
 on the Plan in an informed fashion. Since, if the Plan is confirmed, you will be bound by its
 terms, you are urged to review this material and make such further inquiries as you may deem
 appropriate and then place an informed vote on the Plan.

 Dated: August 16, 2021                             /s/ Neil Goldstein
                                                    Neil Goldstein, Chief Restructuring Officer



                                               Respectfully submitted,

                                                By: /s/ Areya Holder Aurzada
                                                   Areya Holder Aurzada
                                                   State Bar No. 24002303
                                                   HOLDER LAW
                                                   901 Main Street, Suite 5320
                                                   Dallas, Texas 75202
                                                   Telephone: (972) 438-8800
                                                   Email: areya@holderlawpc.com

                                                    Counsel for the Debtor




 DEBTOR’S AMENDED DISCLOSURE STATEMENT                                                   Page 16
